Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 25, 2018

                                    No. 04-18-00402-CV

                                IN THE ESTATE OF
                            MARIA L. RAYNES, DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2013PC0369
                        The Honorable Tom Rickhoff, Judge Presiding


                                       ORDER
       The Appellant/ Cross-Appellee’s Joint Motion for Extension of Time to File Appellant/
Cross-Appellee’s Brief is hereby GRANTED. Time is extended to October 12, 2018.



                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court